Citation Nr: 1758992	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-45 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating for left median neuropathy in excess of 10 percent. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from October 1998 to December 1998. 

Historically, a January 2010 decision of the Board of Veterans' Appeals (Board) granted service connection for left cubital syndrome of the elbow with previous release.  

This appeal comes before the Board from March 2010, June 2010, July 2010, and October 2010 rating decisions of the RO in Lincoln, Nebraska. 

Specifically, the March 2010 rating decision effectuated the Board's grant of service connection for left cubital tunnel syndrome and combined this disability with the service-connected left ulnar nerve compression with nerve release surgery.  The June 2010 rating decision granted service connection and assigned a noncompensable rating for the left elbow scar. The July 2010 rating decision denied entitlement to a TDIU.  The October 2010 rating decision granted service connection for left median neuropathy and assigned a 10 percent rating. 

In September 2011, the Board remanded this appeal to fulfill the Veteran's request for a hearing.  In November 2011, the Veteran and her spouse presented testimony at a Board hearing, chaired by a Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing is associated with the claims file. 

In September 2011, the Board remanded this appeal to obtain VA Vocational Rehabilitation folder records and records of the Social Security Administration (SSA), which are now on file.  See Stegall v. West, 11 Vet. App. 268 (1998). 

By letter of March 3, 2016, the Veteran was informed that the VLJ that conducted the November 2011 hearing was no longer employed by the Board and that the Veteran had the opportunity to testify at another hearing before a VLJ that would decide her appeal.  In response, by letter later that month, the Veteran stated that she did not wish another hearing but desired to have her appeal decided on the basis of the evidence of record.  

In a May 2016 decision the Board denied (1) entitlement to a separate compensable disability rating for left cubital tunnel syndrome, currently combined with the rating for left ulnar nerve compression; (2) entitlement to an initial rating for left median neuropathy in excess of 10 percent; (3) entitlement to an initial compensable rating for a surgical scar of the left elbow; and (4) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a February 2017 Joint Motion for Partial Remand (JMPR) entered an Order in March 2017 vacating the Board denials of entitlement to an initial rating for left median neuropathy in excess of 10 percent and entitlement to a TDIU rating.  The case has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the JMPR it was stated that the Board did not "fully explain how it determined Appellant's sensory deficits were mild rather than moderate because it did not articulate what is the difference between mild and moderate incomplete paralysis."  

It was also stated that the Board's finding that the "Appellant's disability is 'essentially' only sensory does not explain how it considered limitations that are more than sensory."  

The JMPR further stated that the September 2010 examiner found that the Appellant's strength was four out of five at the wrist, fingers, and thumb; and that the report of the examination states that the median nerve disability causes paresthesias, some weakness in the grip, pain, and decreased sensation in the median nerve distribution.  The motor exam was four out of five during active movement with resistance.  The examiner also noted that the Appellant's disability causes decreased manual dexterity.  

Some of these symptoms, such as weakness in the grip, are not wholly sensory. 38 C.F.R. § 4.124a, DC 8515 (introductory note).  The regulation provides that wholly sensory disabilities may be rated as mild or moderate.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The Board was instructed to: 

discuss how the regulation's language applies to incomplete paralysis that includes symptoms that are not wholly sensory.  Id.  In its discussion, the Board must discuss the VA Adjudication Manual (M21-1MR) provisions regarding incomplete paralysis, and it must discuss if and how those provisions apply to Board decisions.  M21-1MR, Part III, Subpart iv, Ch. 4, § G(4)(c) (assigning levels of incomplete paralysis). 

The issue of entitlement to a TDIU rating was also to be readjudicated (apparently in light of the readjudication of the claim for an initial rating for left median neuropathy in excess of 10 percent).  

In this regard, M21-1MR, Part III, Subpart iv, Ch. 4, § G(4)(c) provides that mild incomplete paralysis encompasses the lowest level of evaluation for each nerve and is the default rating assigned based on the symptoms, however slight, as long as they were sufficient to support a diagnosis of the peripheral nerve impairment for service connection purposes.  In general look for a disability limited to sensory deficits that are lower graded, less persistent, or affecting a small area.  A very minimal reflex or motor abnormality potentially could also be consistent with mild incomplete paralysis.  

Moderate incomplete paralysis is the maximum evaluation reserved for the most significant cases of sensory-only impairment under 38 C.F.R. § 4.124a.  Symptoms will likely be described by the claimants and medically graded as significantly disabling.  In such cases a larger area in the nerve distribution may be affected by sensory symptoms.  Other sign/symptom combinations that may fall into the moderate category include combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  

Moderate is also the maximum evaluation that can be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.123, neuralgia characterized usually by a dull and intermittent pain in the distribution of a nerve, under 38 C.F.R. § 4.124.  

Moderately severe incomplete paralysis is only applicable for involvement of the sciatic nerve and is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 C.F.R. § 4.123.  Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability is expected.  Atrophy may be present.  However, for marked muscular atrophy see the criteria for a severe evaluation under 38 C.F.R. § 4.124, Diagnostic Code 8520. 

With severe incomplete paralysis, in general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  Trophic changes may be seen in severe longstanding neuropathy cases.  For the sciatic nerve, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, marked muscular atrophy is expected.  Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve; the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain should be rated as high as severe incomplete paralysis of the nerve, under 38 C.F.R. § 4.123.  

A note to M21-1MR, Part III, Subpart iv, Ch. 4, § G(4)(c) provides that separate evaluations may not be assigned when evaluating an upper extremity peripheral nerve disability, citing to a note under 38 C.F.R. § 4.124a, Diagnostic Code 8719.  

The Board notes that a VA neurology examiner in September 2010 stated that the cubital tunnel syndrome/ulnar nerve compression was a condition that was separate from the carpal tunnel syndrome.  The symptoms of these conditions were similar in that they were both neuropathies.  Therefore, the symptoms included paresthesias, pain, decreased sensation, and some decrease in motor strength.  However, they were specifically different in that they were neuropathies of entirely different nerves with different nerve distributions.  The examiner further stated that the ulnar nerve affected the hand, including the ulnar aspect of the 4th and 5th fingers.  Whereas, the median nerve affected the thumb, index finger, long (3rd) finger, and the radial aspect of the 4th (ring) finger.  

Since both the Veteran's ulnar nerve and the median nerve of the left hand are affected, clarification would be helpful as to the relative degree of motor impairment of the Veteran's left wrist and left hand, particularly with respect to such functions as manual dexterity and grip strength.  Thus, the Veteran should be scheduled for an additional VA neurology examination for this purpose.  

Additionally, the Veteran's attorney argued in an October 11, 2017 letter that VA recently amended the M21-1MR to characterize moderate as including "combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness and diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate."  M21-1MR, Part 3, Subpart IV, Chapter 4, Section G(4)(c) (June 16, 2016).  It was alleged that while this change occurred after the May 2016 Board decision, the prior version of the M21-1MR is for consideration in this case.  

Also the Board notes that there is now on file an August 2017 report of F. M. G., a Certified Rehabilitation Counselor, with Palmer Vocational Consulting Services, LLC., opining that the Veteran had been unable to secure and follow substantially gainful employment since 2008 due to her service-connected disabilities.  Pertinently, no in-person or even telephone interview was conducted, and it was stated that her symptoms of tinnitus included dizziness and imbalance which adversely impacted her ability to work in an environment with moving machinery or equipment, as well as working at heights.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neurology examination as to the impairment stemming from her service-connected left median neuropathy, as distinguished from impairment from her service-connected left cubital tunnel syndrome and left ulnar nerve compression.  

(a) The attention of the examiner is drawn to the provisions of M21-1MR, Part III, Subpart iv, Ch. 4, § G(4)(c) with respect to the classification of neurological impairment of the peripheral nerves.  

(b) It would be helpful if the examiner were to address whether and to what extent, if any, the Veteran has any motor impairment stemming from her service-connected left median neuropathy, as distinguished from her service-connected left cubital tunnel syndrome and left ulnar nerve compression.  

(c) It would be helpful if the examiner was also to discuss whether the Veteran has any loss of manual dexterity or decreased grip strength due to the service-connected left median neuropathy, as distinguished from her service-connected left cubital tunnel syndrome and left ulnar nerve compression.  

(d) The examiner should also comment, if possible, on whether the area affected by sensory symptoms is a large area, as indicated in M21-1MR, Part III, Subpart iv, Ch. 4, § G(4)(c); whether there is a combination of significant sensory changes and reflex or motor changes; or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) which is graded as medically moderate; also as indicated in M21-1MR, Part III, Subpart iv, Ch. 4, § G(4)(c).  

(e) The examiner is also requested to render an opinion as to the cumulative impact of the Veteran's service-connected disabilities, all of which, other than her service-connected tinnitus, affect her upper extremities upon the Veteran's functional abilities, including her ability to function occupationally.  

The examiner should have access to the Veteran's complete VA electronic folder, including all VA electronic medical records.  

2.  Thereafter, the RO should readjudicate the claims in light of the additionally obtained evidence.  If the claims are not granted in full, return the case to the Board after providing the Veteran and her representative a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

